DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 2-23 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,957,064 (Camps).
Regarding claim , Camps discloses a connector (1) configured to couple a first section and a second section of an e-vaping device (see Figures 1-4 and annotated Figure 1 below), the connector comprising:
a flange (11’) with a first end and a second end;
a shaft extending from the first end of the flange, an outer shelf being formed by a portion of the first end of the flange;
a cylindrical base (1’) extending from the second end of the flange; and
an inner shelf within the connector, the cylindrical base and the inner shelf at least partially defining a longitudinal opening (2),
the flange defining at least one first notch (14), the at least one first notch at least partially along the second end of the flange.

    PNG
    media_image1.png
    311
    574
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2 of Camps
Regarding claim 13, Camps discloses the inner shelf is configured to hold an electrical contact (via 2c).
Regarding claim 14, Camps discloses the electrical contact, wherein the electrical contact is on an end of the first section (see NOTE below).
NOTE: It is to be noted the electrical contact is not a part of the connector itself, as it is disclosed as part of the first section, and therefore, imparts no structure to the connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Camps.
As to pre-AIA  35 U.S.C. 102(b), Camps discloses the cylindrical base (1’) includes a third end and a fourth end,
the third end is connected to the flange (11’), and
the fourth end is tapered (see 9 in Figure 4 or the threads 10 which inherently possess a tapered shape).
As to pre-AIA  35 U.S.C. 103(a), in an alternative interpretation of claim 11, Camps discloses the cylindrical base (1’) includes a third end and a fourth end,
the third end is connected to the flange (11’).
Camps does not expressly disclose the fourth end is tapered.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the fourth end to have a tapered shape, as such a change involves only routine skill in the art. One of ordinary skill in the art would have been motivated to change the shape of the fourth end depending upon the intended packaging of the device in which the connector is placed.
Allowable Subject Matter
Claims 3-10, 12, and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Camps discloses the at least one first notch (14) at least partially defines at least one first entrance in an outer surface of the flange (11’; see Figures 1 and 2), but fails to disclose the at least one first entrance is an air inlet for at least one first air passage that is in fluid communication with the longitudinal opening (2).
The prior art fails to fairly show or suggest a modification to Camps such that the at least one first entrance is an air inlet for at least one first air passage that is in fluid communication with the longitudinal opening. Further, one of ordinary skill in the art would not have been motivated to make such a modification as the notch (14) cooperates with the inner surface of sleeve (4) to define a passage which directs air towards orifices (7) on the shaft. As such, modification the notch to be an air inlet would be redundant and teach away from the intended structure of Camps. Further, providing an air inlet at the notch would alter the structural integrity of the connector at the notch.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
February 3, 2022